ELECTRONIC RECORD



COA#       04-14-878-CR                        OFFENSE: Aggravated Robbery

           Matthew Douglas Hayes v.
STYLE: The State of Texas                      COUNTY:         Bexar

COA DISPOSITION:      Dismissed                TRIAL COURT: 437th District Court


DATE:06/10/2015                 Publish: NO    TC CASE #:      2013CR10841W




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:    «Style1»v. «Style2»                       CCA#:



         APPEL/^AA/T^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition        CCA Disposition:
                                                    DATE:
                                                                       ltS-#r;t.t4 -IS
         frgygffiip                                 JUDGE:

DATE:     /oJ/jUo/S                                 SIGNED:                   PC:

JUDGE:     &M 4*'aAjl4^                             PUBLISH:                  DNP:




                                                                               MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: